DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 November 2021 was filed after the mailing date of the Notice of Allowance on 1 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1, 4, 6, 7, 10 – 14, and 17 – 19 are pending.  Claims 1, 7, 11, 12. 18, and 19 were amended in the filing of 1 October 2021.  Claims 9 and 16 are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 19 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10867271 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 4, 6, 7, 10 – 14, and 17 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 19, the closest prior art of record, Bandi, Nash and Huntley, either singularly or in combination, fail to anticipate or render obvious the systems comprising 
wherein the disrupter is configured to rotate over the plurality of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the plurality of objects rendered on the graphical user interface during the alertness test, 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 4, 6, 7, 10, 11, 13, 14, 17, and 18, the closest prior art of record, Bandi, Nash, Huntley, Fukada, Schumann, and Boyd either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 12, as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862